Title: From George Washington to Robert R. Livingston, 14 August 1782
From: Washington, George
To: Livingston, Robert R.


                  
                     Dear Sir,
                     Newburgh 14th Augt 82
                  
                  Inclosed is a continuation of Mr Morris’s furlough for two Months; at the expiration of which, it may be well for him to consider that, the Regiment to wch he belongs is now very full of Men, and that the Officers of it will think it hard especially at a time when Congress are discontinuing Regimental Officers wch can scarcely be dispensed with. to perform his duty therein, while he is in the exercise of a more agreeable civil appointment—It is necessary for the sake of Military rule & propriety, that he should report the prolongation of his Furlough to the Commanding Officer of his Regiment.
                  
                     If as the Marqs De Vaudruil expects himself, a superior British Fleet shd immediately follow him to this Coast, it will save you the trouble of making arrangements for the purpose of employing him to the greatest public advantage.
                  ’Ere this can have reached you, you will have seen the letter of Sir Guy Carleton & Adml Digby to me—transmitted to Congress on the 5th.  If this Letter does not breathe a great deal of disengenuity, there is a solid basis for our Commissioners to work upon—laid long after the news of Rodneys victory had arrived in England.  But if the present Ministry, by Independency, mean what General Conway has expressed in the House of Commons, when he moved for leave to bring in a Bill, to enable His Majesty to grant Commissions for raising Corps of Volunteers for the defence of their Coasts, during the present War; it is an evident proof that they are endeavouring to amuse the Belligerent powers—America in particular—till they can appear with more force at Sea; for it is impossible, that they can have serious expectations of our negotiating upon those terms; and if their Land & Naval Commanders here, are Intrenched in this Manner, their letter will exhibit but a poor specimen of candid Minds.  One thing however is certain, but how it came to pass is not so well understood; and that is, that their letter to me is published in New York, and has spread universal consternation among the Refugees; who, actuated by different passions, or rather by the same passion in different degrees; are little better than a medley of confused—enraged—and dejected People.  Some Swearing & some crying—while the greater part of them are almost speechless.
                  But how does it happen, that all our information of what is transacting in Europe, should come thro’ indirect Channels—or from the Enemy?—or does this question proceed from my unacquaintedness with facts?
                  Be so good when an oppertunity offers, to forward the letters which I herewith Inclose—Assure yourself, that with much affection, & sincere attachment, I have the honor to be Dr Sir Yr Most Obedt Servt
                  
                     Go: Washington
                     
                  
               The translations of code, in square brackets, are taken from the draft.